Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  148588                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 148588
                                                                     COA: 318300
                                                                     Houghton CC: 2013-002677-FH
  JASON THOMAS JUNTIKKA,
           Defendant-Appellant.

  _________________________________________/

         By order of May 27, 2014, the application for leave to appeal the December 6,
  2013 order of the Court of Appeals was held in abeyance pending the decision in People
  v Cunningham (Docket No. 147437). On order of the Court, the case having been
  decided on June 18, 2014, ___ Mich ___ (2014), the application is again considered and,
  pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case
  to the Court of Appeals for consideration as on leave granted in light of Cunningham.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 5, 2014
           d0825
                                                                                Clerk